 



Exhibit 10.1
EXECUTION COPY
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 21, 2007, is by and among BELDEN INC. (formerly known as Belden CDT
Inc.), a Delaware corporation (the “Borrower”), those Material Domestic
Subsidiaries of the Borrower party hereto (each a “Guarantor” and collectively,
the “Guarantors”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative
agent on behalf of the Lenders (as hereinafter defined) under-the Credit
Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.
W I T N E S S E T H
     WHEREAS, the Borrower, the Guarantors, certain banks and financial
institutions from time to time party thereto (the “Existing Lenders”) and the
Administrative Agent are parties to that certain Credit Agreement dated as of
January 24, 2006 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);
     WHEREAS, the Credit Parties have requested that the Revolving Committed
Amount be increased by $125,000,000 to $350,000,000 (such increased amount, the
“Incremental Revolver”);
     WHEREAS, certain of the Existing Lenders and new banks, financial
institutions or investment funds (the “New Lenders” and together with the
Existing Lenders, the “Lenders”) have agreed to provide the additional
Commitments necessary for the Incremental Revolver;
     WHEREAS, the Credit Parties have requested the Existing Lenders agree to
amend certain additional provisions of the Credit Agreement; and
     WHEREAS, the Required Lenders are willing to make such amendments to the
Credit Agreement, subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
1.1 Amendments to Section 1.1.
     (a) The following definitions are hereby added to Section 1.1 of the Credit
Agreement in appropriate alphabetical order:
     "Consolidated Foreign and Domestic Assets ” shall mean, as of any date of
determination, the value of all assets of the Credit Parties and their
Subsidiaries on a consolidated basis as of the last day of the most recently
completed fiscal quarter of the Borrower for which financial statements have
been delivered in accordance with the terms of Section 5.1, as determined in
accordance with GAAP.
     "Second Amendment Effective Date ” shall mean December 21, 2007.
     (b) Clause (k) of the definition of “Permitted Investments” is hereby
amended and restated in its entirety to read as follows:
     (k) Investments (in addition to (1) those Investments in Subsidiaries
existing as of the Second Amendment Effective Date and disclosed to the
Administrative Agent on Schedule 1.1 (b), (2) Guaranty Obligations permitted by
Section 6.1(h) and (3) the transfer by the applicable Credit Parties of the
Capital Stock of Belden Electronics S.a.r.l, a company organized under the laws
of France, Belden (UK) Limited, a company organized under the laws of the United
Kingdom and Noslo Limited, a company organized under the laws of the United
Kingdom to one or more Subsidiaries of Belden Global CV, a company organized
under the laws of the Netherlands) (i) by Subsidiaries which are not Credit
Parties in Subsidiaries which are not Credit Parties; and (ii) by Credit Parties
in Subsidiaries which are not Credit Parties; provided, that if, at the time of
making any Investment pursuant to this clause (k)(ii), the Total Leverage Ratio
is greater than or equal to 3.0 to 1.0 (to be tested on a pro forma basis (as of
the last day of the most recently completed fiscal quarter of the Borrower for
which financial statements have been delivered in accordance with the terms of
Section 5.1)), the aggregate outstanding amount of all such Investments made
pursuant to this clause (k)(ii), when combined (without duplication) with the
amount of any outstanding Indebtedness incurred pursuant to clause (iv) of
Section 6.1(d), shall not exceed the sum of (A) 15% of Consolidated Foreign and
Domestic Assets determined as of the date of such Investment plus (B)
$100,000,000;

2



--------------------------------------------------------------------------------



 



     1.2 Amendment to Section 1.3. Section 1.3 is hereby amended by adding the
following paragraph to the end thereof:
     The parties hereto acknowledge and agree that, for purposes of all
calculations of the Total Leverage Ratio, after consummation of any Permitted
Acquisition, (i) income statement items and other balance sheet items (whether
positive or negative) attributable to the Target acquired in such transaction
shall be included in such calculations to the extent relating to such applicable
period, subject to adjustments mutually acceptable to the Borrower and the
Administrative Agent, and (ii) Indebtedness of a Target which is retired in
connection with a Permitted Acquisition shall be excluded from such calculations
and deemed to have been retired as of the first day of such applicable period.
     1.3 Amendment to Section 2.1(a). Section 2.1 (a) is hereby amended by
increasing the Revolving Committed Amount from $225,000,000 to $350,000,000,
such increase to be implemented pursuant to Article II hereof.
     1.4 Amendment to 2.5. Section 2.5 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
     Section 2.5 Incremental Facility.
     Subject to the terms and conditions set forth herein, the Borrower shall
have the right, at any time from time to time during the Commitment Period and
after the Second Amendment Effective Date, to incur additional Indebtedness
under this Credit Agreement in the form of term loans (each, an “Incremental
Term Loan”) and/or increases to the Revolving Committed Amount (each, an
“Incremental Revolver”; each Incremental Term Loan and Incremental Revolver, an
“Incremental Facility”) by an aggregate amount of up to $150,000,000. The
following terms and conditions shall apply to each Incremental Facility: (a) the
loans made under any such Incremental Facility (each an “Additional Loan”) shall
constitute Credit Party Obligations and will be secured and guaranteed with the
other Credit Party Obligations on a pari passu basis, (b) any such Additional
Loans (1) made pursuant to an Incremental Revolver shall have the same terms
(including interest rate, maturity date, voting rights and rights to receive the
proceeds of prepayments) as the existing Revolving Loans and shall be considered
Revolving Loans hereunder and (2) made pursuant to an Incremental Term Loan
shall have terms (including interest rate, maturity date, voting rights, rights
to receive the proceeds of prepayments and amortization) to be agreed upon by
the Administrative Agent and the Borrower at the time of such Incremental Term
Loan, (c) each Incremental Facility shall be in a minimum principal amount of
$50,000,000 and integral multiples of $10,000,000 in excess thereof, (d) the
proceeds of any Additional Loan will be used for the purposes set forth in
Section 3.11, (e) the Borrower shall execute such promissory notes as are
necessary to reflect the Additional Loans under any such Incremental Facility,
(f) before any Additional Loans are made, the conditions to Extensions of Credit
in Section 4.2 shall have been satisfied, (g) no Default or Event of Default
shall then exist or would

3



--------------------------------------------------------------------------------



 



exist after giving effect to any such Incremental Facility, (h) the
Administrative Agent shall have received from the Borrower a satisfactory legal
opinion of counsel to the Borrower and such other documentation as it deems
reasonably necessary to effectuate each such Incremental Facility and (i) the
Administrative Agent shall have received from the Borrower updated financial
projections and an officer’s certificate, in each case in form and substance
satisfactory to the Administrative Agent, demonstrating that, (A) after giving
effect to any such Incremental Facility on a pro forma basis, the Credit Parties
will be in compliance with the financial covenants set forth in Section 5.9 and
(B) if the full amount of the Revolving Committed Amount (after giving effect to
such Incremental Facility) were drawn by the Borrower, the Credit Parties would
be in compliance with all financial and other covenants (including covenants
restricting indebtedness and liens) under the Subordinated Note Documents and
the documents for all other publicly held or privately placed Indebtedness
incurred in accordance with Section 6.1(p). Each Incremental Facility shall be
obtained from existing Lenders or from other banks, financial institutions or
investment funds reasonably acceptable to the Administrative Agent and the
Borrower; provided that such other banks, financial institutions and investment
funds shall enter into such joinder or other agreements to give effect thereto
as the Administrative Agent and the Borrower may reasonably request. The
Administrative Agent is authorized to enter into, on behalf of the Lenders, any
amendment to this Credit Agreement or any other Credit Document as may be
necessary to incorporate the terms of any Incremental Facility therein.
     1.5 Amendment to Section 5.9. Section 5.9 of the Credit Agreement is hereby
amended by deleting the last paragraph (dealing with the incorporation of
financial statement items of targets of Permitted Acquisitions) thereof.
     1.6 Amendment to Section 5.9(c). Section 5.9(c) of the Credit Agreement is
hereby amended by reducing the $150,000,000 Minimum Liquidity requirement
therein to $110,000,000.
     1.7 Amendment to 6.1(d). Section 6.1(d) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
     (d) Intercompany Indebtedness (in addition to such intercompany
Indebtedness existing as of the Second Amendment Effective Date and disclosed to
the Administrative Agent on Schedule 6.1(b)) (i) among the Credit Parties,
(ii) among Subsidiaries of the Borrower that are not Credit Parties, (iii) owing
from a Credit Party to a Subsidiary of the Borrower that is not a Credit Party
or (iv) owing from a Subsidiary of the Borrower that is not a Credit Party to a
Credit Party; provided, that if, at the time any Indebtedness is incurred
pursuant to this clause (d)(iv), the Total Leverage Ratio is greater than or
equal to 3.0 to 1.0 (to be tested on a pro forma basis (as of the last day of
the most recently completed fiscal quarter of the Borrower for which financial
statements have been delivered in accordance with the terms of Section 5.1)),
the aggregate outstanding amount of all such Indebtedness incurred pursuant to
this clause (d)(iv), when combined (without duplication) with any outstanding
Investments made pursuant to

4



--------------------------------------------------------------------------------



 



clause (k)(ii) of the definition of Permitted Investments, shall not exceed the
sum of (A) 15% of Consolidated Foreign and Domestic Assets determined as of the
date such Indebtedness is incurred plus (B) $100,000,000; provided that, upon
the request of the Administrative Agent at any time, (1) any such Indebtedness
in the preceding clause (iii) shall be fully subordinated to the Credit Party
Obligations hereunder on terms reasonably satisfactory to the Administrative
Agent and (2) any such Indebtedness in the preceding clause (iv) shall be
evidenced by “floating balance” promissory notes not requiring notations having
terms reasonably satisfactory to the Administrative Agent, the sole originally
executed counterparts of which shall be pledged and delivered to the
Administrative Agent, for the benefit of the Secured Parties, as security for
the Credit Party Obligations;
     1.8 Amendment to 6.1(h). Section 6.1(h) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
(h) Guaranty Obligations in respect of Indebtedness of the Subsidiaries of the
Borrower that are not Credit Parties in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding, to the extent such Indebtedness is
permitted to exist or be incurred pursuant to this Section 6.1;
     1.9 Amendment to 6.1(m). Section 6.1(m) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
(m) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding (not counting for the purposes of
such limit intercompany Indebtedness of such Foreign Subsidiaries permitted
under Section 6.1 (d) hereof);
     1.10 Amendment to 6.4(a) Section 6.4(a) of the Credit Agreement is hereby
amended by replacing clauses (xi) and (xii) thereof with clauses (xi) and
(xii) below:
(xi) sale and leaseback transactions with respect to real estate having a net
book value not to exceed $75,000,000 in the aggregate during the term of this
Agreement;
(xii) sales of Designated Real Estate for fair market value in an aggregate
amount not to exceed $75,000,000 during the term of this Agreement; and
     1.11 Replacement Schedule l.1(b) and 6.1(b). Schedules l.l(b) and 6.1(b) to
the Credit Agreement are hereby replaced in their entirety with Schedule 1.1
(b) and Schedule 6.1(b) attached hereto.
ARTICLE II
INCREASE IN COMMITMENTS

5



--------------------------------------------------------------------------------



 



     The Borrower has requested an increase of the Revolving Committed Amount by
$125,000,000 from $225,000,000 (as in effect prior to this Amendment) to
$350,000,000 (after giving effect to this Amendment). The Borrower has secured
additional Commitments from certain of the Existing Lenders and new Commitments
from the New Lenders to provide the Incremental Revolver, and the Administrative
Agent has delivered to each such Lender a revised or new (as applicable) Lender
Commitment Letter setting forth its revised or new (as applicable) Commitment
(after giving effect to this Amendment). For the avoidance of doubt, the
Incremental Revolver shall not operate to reduce the availability of additional
increases to the Revolving Committed Amount pursuant to Section 2.5 of the
Credit Agreement (as amended by this Amendment).
ARTICLE III
CONDITIONS TO EFFECTIVENESS
     3.1 Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Second Amendment Effective Date”) upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Administrative Agent):
     (a) Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.
     (b) Executed Consents. The Administrative Agent shall have received
executed consents, in substantially the form of Exhibit A attached hereto, from
the Required Lenders authorizing the Administrative Agent to enter into this
Amendment on their behalf. The delivery by the Administrative Agent of its
signature page to this Amendment shall constitute conclusive evidence that the
consents from the Required Lenders have been obtained.
     (c) Lender Commitment Letters; New Lender Joinder. The Administrative Agent
shall have received sufficient additional Commitments from the Existing Lenders
and New Lenders to provide the Incremental Revolver, and the Administrative
Agent shall have delivered to each Lender providing an additional Commitment a
revised or new (as applicable) Lender Commitment Letter, setting forth such
Lender’s revised or new (as applicable) Commitment (after giving effect to this
Amendment). If any New Lender provides a portion of the Incremental Revolver,
the Administrative Agent shall have received such documentation as the
Administrative Agent shall reasonably require joining such entity as a Lender
party to the Credit Agreement.
     (d) Consent and Approvals. All consents and approvals of the boards of
directors, shareholders, governmental authorities and other applicable material
third parties necessary in connection with this Amendment shall have been
obtained.
     (e) Corporate and Capital Structure, etc. The Administrative Agent shall be
satisfied with the corporate and capital structure and management of the
Borrower and its Subsidiaries after giving effect to this Amendment, with all
legal, tax, accounting, business and other matters relating to this Amendment or
to the Borrower and its Subsidiaries after giving effect to this

6



--------------------------------------------------------------------------------



 



Amendment, and with the aggregate amount of fees and expenses payable in
connection with the consummation of this Amendment and the aggregate outstanding
amount of Indebtedness of the Borrower and its Subsidiaries, and any liens in
connection therewith or otherwise, after giving effect to this Amendment.
     (f) Material Adverse Change. Since December 31, 2006, no material adverse
change shall have occurred in the business, operations, property, assets or
financial condition of the Borrower and its subsidiaries taken as a whole which
could reasonably be expected to have a
Material Adverse Effect.
     (g) No Litigation. There shall not exist any pending litigation or
investigation affecting or relating to any Credit Party or any of its
Subsidiaries that in the reasonable judgment of the Administrative Agent and
Lenders could be expected to have a Material Adverse Effect, that has not been
settled, dismissed, vacated, discharged or terminated prior to the Second
Amendment Effective Date.
     (h) Financial Projections. The Administrative Agent shall have received
from the Borrower updated financial projections, in form and substance
reasonably satisfactory to the Administrative Agent.
     (i) Officer’s Certificate. The Administrative Agent shall have received a
certificate from the Borrower reasonably satisfactory thereto that (i) each of
the Borrower and the Guarantors is solvent, (ii) the Borrower is in compliance
with all financial covenants set forth in Section 5.9 of the Credit Agreement on
a pro forma basis after giving effect to this Amendment and (iii) demonstrates
that if the full committed amount of the Revolving Committed Amount (after
giving effect to the $125,000,000 increase on the Second Amendment Effective
Date) were drawn by the Borrower, the Borrower would be in compliance with all
financial covenants under the Subordinated Note Documents and the documents for
all other publicly held or privately placed Indebtedness incurred in accordance
with Section 6.l(p).
     (j) Legal Opinion. The Administrative Agent shall have received an opinion
or opinions of counsel for the Credit Parties, dated the Second Amendment
Effective Date and addressed to the Administrative Agent and the Lenders, in
form and substance reasonably acceptable to the Administrative Agent (which
shall include, without limitation, opinions with respect to the valid existence
of each Credit Party and opinions as to the non-contravention of the Credit
Parties’ organizational documents and the Subordinated Note Documents and the
documents for all other publicly held or privately placed Indebtedness incurred
in accordance with Section 6.1 (p)).
     (k) Organizational Documents. The Administrative Agent shall have received:
     (i) Articles of Incorporation. A copy of the articles of incorporation of
each Credit Party certified by a secretary or assistant secretary of such Credit
Party (pursuant to a secretary’s certificate in form and substance satisfactory
to the Administrative Agent) as of the Second Amendment Effective Date to be
true and correct and in force and effect as

7



--------------------------------------------------------------------------------



 



of such date or certification that there have been no changes to the articles of
incorporation delivered to the Administrative Agent on the First Amendment
Effective Date.
     (ii) Bylaws. A copy of the bylaws of each Credit Party certified by a
secretary or assistant secretary of such Credit Party (pursuant to a secretary’s
certificate in form and substance satisfactory to the Administrative Agent) as
of the Second Amendment Effective Date to be true and correct and in force and
effect as of such date or certification that there have been no changes to the
bylaws delivered to the Administrative Agent on the First Amendment Effective
Date.
     (iii) Resolutions. A copy of resolutions of the board of directors of each
Credit Party approving and adopting this Amendment, the transactions
contemplated herein and authorizing execution and delivery thereof, certified by
a secretary or assistant secretary of such Credit Party (pursuant to a
secretary’s certificate in form and substance satisfactory to the Administrative
Agent) as of the Second Amendment Effective Date to be true and correct and in
force and effect as of such date.
     (iv) Good Standing. A copy of certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authorities of the state of its incorporation
and a certification by a secretary or assistant secretary of such Credit Party
that such Credit Party is in good standing in each other jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent that the failure to so qualify
and be in good standing could not reasonably be expected to have a Material
Adverse Effect.
     (v) Incumbency. An incumbency certificate of each Credit Party certified by
a secretary or assistant secretary (pursuant to a secretary’s certificate in
form and substance satisfactory to the Administrative Agent) to be true and
correct as of the Second Amendment Effective Date.
     (l) Payment of Fees. The Administrative Agent shall have received, for
itself and the Lenders, all fees owing pursuant to the engagement letter between
the Administrative Agent, the Arranger and the Borrower dated November 30, 2007.
     (m) Other Fees and Expenses. The Borrower shall have paid in full all
reasonable out-of-pocket fees and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including without limitation, the reasonable fees and expenses of Moore & Van
Allen PLLC.
     (n) Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

8



--------------------------------------------------------------------------------



 



ARTICLE IV
MISCELLANEOUS
     4.1 Amended Terms. On and after the Second Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.
     4.2 Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
     (d) After giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement are true and correct
in all material respects as of the date hereof (except for those which expressly
relate to an earlier date).
     (e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.
     (f) The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.
     (g) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

9



--------------------------------------------------------------------------------



 



     4.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.
     4.4 Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.
     4.5 Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.
     4.6 Entirety. This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
     4.7 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.
     4.8 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     4.9 Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
4.10 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.
[remainder of page intentionally left blank]

10



--------------------------------------------------------------------------------



 



BELDEN INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
     IN WITNESS WHEREOF the Credit Parties and the Administrative Agent (on
behalf of the Required Lenders) have caused this Amendment to be duly executed
on the date first above written.

          BORROWER:   BELDEN INC. (formerly known as Belden CDT Inc.),     a
Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
            Name: Stephen H. Johnson     Title: Treasurer
 
        GUARANTORS:   BELDEN WIRE & CABLE COMPANY,     a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
            Name: Stephen H. Johnson     Title: Treasurer
 
            BELDEN CDT NETWORKING, INC.,     a Washington corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
            Name: Stephen H. Johnson     Title: Treasurer
 
            NORDX/CDT CORP.,     a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
            Name: Stephen H. Johnson     Title: Treasurer
 
            THERMAX/CDT, INC.,     a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
            Name: Stephen H. Johnson     Title: Treasurer

 



--------------------------------------------------------------------------------



 



              BELDEN HOLDINGS, INC.,     a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
            Name: Stephen H. Johnson     Title: Treasurer
 
            BELDEN TECHNOLOGIES, INC.,     a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
            Name: Stephen H. Johnson     Title: Treasurer
 
            BELDEN 1993 INC. (formerly known as Belden Inc.),     a Delaware
corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
            Name: Stephen H. Johnson     Title: Treasurer
 
            CDT INTERNATIONAL HOLDINGS INC.,     a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
            Name: Stephen H. Johnson     Title: Treasurer

 



--------------------------------------------------------------------------------



 



BELDEN INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

          ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
and as Administrative Agent on behalf of the Required Lenders         By:   /s/
David K. Hall         Name:   David K. Hall        Title:   Director     

 